PRENDERGAST, J.
The appellant was •indicted for robbery with a deadly weapon.
There is no statement of the facts or bills of exception. The only ground of the motion for new trial was that the verdict and judgment are contrary to the law and the evidence. The indictment is regular, charging robbery with a deadly weapon in three counts, two of which were submitted to the jury by an appropriate and correct charge of the court. The jury found the defendant guilty, and assessed his punishment at con*728finement in the penitentiary for 40 years, and the judgment of the court is regular.
We therefore affirm the judgment.